DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  or under 35 U.S.C. 119(e).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior applications. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application 13/531,709 filed on 06/25/2012, now U.S. Patent 9,204,174 B2, application 14/862,048 filed on 09/22/2015, now U.S. Patent 9,788,115 B2, application 15/728,144 filed on 10/09/2017, now U.S. Patent 10,462,569 B2, and application 16/665,649 filed on 10/28/2019, now U.S. Patent 11,109,157 B2, failed to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. For example, claim 1, similar to claims 8, 15, recites “a cloud-based computing device” performs “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device”, which is not supported by the parent applications listed above and the parent application merely and broadly disclosed “the aggregated and associated information can be shared with one or more users. For example, in some embodiments, recommended settings, songs, configurations, and so on can be provided for relay or download to a user's local playback network. A popular song list for a given genre can be transferred to a user's local system, for example. Equalizer settings popular for a particular genre can be transferred to a user's local system to be available for user installation and/or to automatically configure the user's local playback system and/or network, for example (para 94 of page 30 in the application 13/531,709 filed 06/25/2012, similar to the application 14/862,048, 15/728,144, and 16/665,649)”. Accordingly, claims 2-7, 9-14, 16-20 are not entitled to the benefit of the prior applications.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed features that “A cloud-based computing device” performs “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device” as recited in claims 1, 8, 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
Specification failed to disclose the claimed features: “A cloud-based computing device” performs “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device” as claimed in claims 1, 8, 15. Note: a copy of similar copy of claimed language to the specification would not be considered as a disclosure of the claimed features.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-9, 15 rejected rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8-9, 15 of U.S. Patent No. 11,109,157 B2 in view of Goto (JP 2009288260 A).
The conflicting claims 1, 8-9, 15 of the U.S. Patent No. 11,109,157 B2 does not explicitly teach the claimed features “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device”. However, Goto teaches these features above by disclosing a microphone to pick up real-time audio and the processed signals are sent to a server which provides optimal acoustic settings for the audio field monitored by the microphone to correct an error between the pickup audio characteristics and a target or an optimal acoustic field as discussed below in the prior art rejection for the benefits of achieving an optimal sound field environment by dynamically adjusted with the real measured audio signal and eliminate difference between the target response signal and the detected signal by the microphone in an user-friend manner (see the discussion in prior art rejection of claim 1 below). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Goto’s determination of that the particular playback device in the particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device, to features recited in claims 1, 8, 15 of Patent No. 11,109,157 B2, for the benefits discussed above. A comparison of claims of the instant application with the conflicting claims in U.S. Patent No. 11,109,157 B2 is listed below for reference:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 11,109,157 B2
1. A cloud-based computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the cloud-based computing device is configured to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.








8. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a cloud-based computing device to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.








9. The non-transitory computer-readable medium of claim 8, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the cloud-based computing device to: cause an indication of the aggregated information identifying the audio content item to be displayed via a controller device of the particular local media playback system.


15. A method carried out by a cloud-based computing device, the method comprising: receiving, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generating aggregated information identifying the audio content item; determining that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmitting the aggregated information identifying the audio content item to the particular playback device.
1. A cloud-based computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the cloud-based computing device to be configured to: receive, from a first playback device in a first local media playback system, (1) first audio playback information identifying audio content being played back by the first local media playback system and (2) first playback device configuration information corresponding to the first audio playback information; receive, from each of a plurality of other playback devices in a respective plurality of other local media playback systems, (1) respective audio playback information and (2) respective playback device configuration information corresponding to the respective audio playback information; based on at least a comparison of (1) the first audio playback information and (2) the respective audio playback information, use the respective playback device configuration information corresponding to the respective audio playback information to determine updated playback device configuration information for the first playback device; and transmit the updated playback device configuration information to the first playback device.


8. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that are executable by at least one processor such that a cloud-based computing device is configured to: receive, from a first playback device in a first local media playback system, (1) first audio playback information identifying audio content being played back by the first local media playback system and (2) first playback device configuration information corresponding to the first audio playback information; receive, from each of a plurality of other playback devices in a respective plurality of other local media playback systems, (1) respective audio playback information and (2) respective playback device configuration information corresponding to the respective audio playback information; based on at least a comparison of (1) the first audio playback information and (2) the respective audio playback information, use the respective playback device configuration information corresponding to the respective audio playback information to determine updated playback device configuration information for the first playback device; and transmit the updated playback device configuration information to the first playback device.

9. The non-transitory computer-readable medium of claim 8, wherein the non-transitory computer-readable medium is also provisioned with program instructions that are executable by the at least one processor such that the cloud-based computing device is configured to: cause an indication of the updated playback device configuration information to be displayed via a controller device of the first local media playback system.

15. A method carried out by a cloud-based computing device, the method comprising: receiving, from a first playback device in a first local media playback system, (1) first audio playback information identifying audio content being played back by the first local media playback system and (2) first playback device configuration information corresponding to the first audio playback information; receiving, from each of a plurality of other playback devices in a respective plurality of other local media playback systems, (1) respective audio playback information and (2) respective playback device configuration information corresponding to the respective audio playback information; based on at least a comparison of (1) the first audio playback information and (2) the respective audio playback information, using the respective playback device configuration information corresponding to the respective audio playback information to determine updated playback device configuration information for the first playback device; and transmitting the updated playback device configuration information to the first playback device.


Claims 1, 8, 15 rejected rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 15 of U.S. Patent No. 10,462,569 B2 in view of Goto (JP 2009288260 A).
The conflicting claims 1, 8, 15 of the U.S. Patent No. 11,109,157 B2 does not explicitly teach the claimed features “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device”. However, Goto teaches these features above by disclosing a microphone to pick up real-time audio and the processed signals are sent to a server which provides optimal acoustic settings for the audio field monitored by the microphone to correct an error between the pickup audio characteristics and a target or an optimal acoustic field as discussed below in the prior art rejection for the benefits of achieving an optimal sound field environment by dynamically adjusted with the real measured audio signal and eliminate difference between the target response signal and the detected signal by the microphone in an user-friend manner (see the discussion in prior art rejection of claim 1 below). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Goto’s determination of that the particular playback device in the particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device, to features recited in claims 1, 8, 15 of Patent No. 11,109,157 B2, for the benefits discussed above. A comparison of claims of the instant application with the conflicting claims in U.S. Patent No. 10,462,569 B2 is listed below for reference:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 10,462,569 B2
1. A cloud-based computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the cloud-based computing device is configured to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.











































8. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a cloud-based computing device to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.
















































15. A method carried out by a cloud-based computing device, the method comprising: receiving, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generating aggregated information identifying the audio content item; determining that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmitting the aggregated information identifying the audio content item to the particular playback device.
1. A method comprising: receiving, via a network device over a wide area network (WAN) from a first playback system, first audio information data related to audio content played by the first playback system during a first time period, wherein the first playback system comprises at least one first playback device, and wherein the first audio information data related to audio content played by the first playback system during the first time period is automatically sent by the first playback system after an expiration of the first time period; receiving, via the network device over the WAN from a second playback system, second audio information data related to audio content played by the second playback system during a second time period, wherein the second playback system comprises at least one second playback device, wherein the first playback system and the second playback system are both associated with a given household, and wherein the second audio information data related to audio content played by the second playback system during the second time period is automatically sent by the second playback system after an expiration of the second time period; generating, via the network device, (1) a first playlist of content based on the first audio information data related to audio content played by the first playback system during the first time period, and (2) a second playlist of content based on the second audio information data related to audio content played by the second playback system during the second time period; receiving, via the network device over the WAN from the first playback system, a request to retrieve the first playlist of content, wherein the request to retrieve the first playlist of content is received by the network device at a first request time, and wherein the request to retrieve the first playlist of content is received as a result of the first playback system receiving a first command issued by a controller device that is connected to the first playback system via one or more data networks; receiving, via the network device over the WAN from the second playback system, a request to retrieve the second playlist of content, wherein the request to retrieve the second playlist of content is received by the network device at a second request time that is different than the first request time, and wherein the request to retrieve the second playlist of content is received as a result of the second playback system receiving a second command issued by the controller device that is connected to the second playback system via the one or more data networks; sending, via the network device over the WAN to the first playback system, the requested first playlist of content; and sending, via the network device over the WAN to the second playback system, the requested second playlist of content.


10. A non-transitory computer readable storage medium including instructions for execution by a processor, the instructions, when executed, cause the processor to implement a method comprising: receiving, via a network device over a wide area network (WAN) from a first playback system, first audio information data related to audio content played by the first playback system during a first time period, wherein the first playback system comprises at least one first playback device, and wherein the first audio information data related to audio content played by the first playback system during the first time period is automatically sent by the first playback system after an expiration of the first time period; receiving, via the network device over the WAN from a second playback system, second audio information data related to audio content played by the second playback system during a second time period, wherein the second playback system comprises at least one second playback device, wherein the first playback system and the second playback system are both associated with a given household, and wherein the second audio information data related to audio content played by the second playback system during the second time period is automatically sent by the second playback system after an expiration of the second time period; generating, via the network device, (1) a first playlist of content based on the first audio information data related to audio content played by the first playback system during the first time period, and (2) a second playlist of content based on the second audio information data related to audio content played by the second playback system during the second time period; receiving, via the network device over the WAN from the first playback system, a request to retrieve the first playlist of content, wherein the request to retrieve ef the first playlist of content is received by the network device at a first request time, and wherein the request to retrieve the first playlist of content is received as a result of the first playback system receiving a first command issued by a controller device that is connected to the first playback system via one or more data networks; receiving, via the network device over the WAN from the second playback system, a request to retrieve the second playlist of content, wherein the request to retrieve the second playlist of content is received by the network device at a second request time that is different than the first request time, and wherein the request to retrieve the second playlist of content is received as a result of the second playback system receiving a second command issued by the controller device that is connected to the second playback system via the one or more data networks; sending, via the network device over the WAN to the first playback system, the requested first playlist of content; and sending, via the network device over the WAN to the second playback system, the requested second playlist of content.

15. A network device comprising: a network interface to communicate over a wide area network (WAN); a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the processor to cause the mobile device to perform functions comprising: receiving, via the network interface over the WAN from a first playback system, first audio information data related to audio content played by the first playback system during a first time period, wherein the first playback system comprises at least one first playback device, and wherein the first audio information data related to audio content played by the first playback system during the first time period is automatically sent by the first playback system after an expiration of the first time period; receiving, via the network interface over the WAN from a second playback system, second audio information data related to audio content played by the second playback system during a second time period, wherein the second playback system comprises at least one second playback device, wherein the first playback system and the second playback system are both associated with a given household, and wherein the second audio information data related to audio content played by the second playback system during the second time period is automatically sent by the first playback system after an expiration of the second time period; generating (1) a first playlist of content based on the first audio information data related to audio content played by the first playback system during the first time period, and (2) a second playlist of content based on the second audio information data related to audio content played by the second playback system during the second time period; receiving, via the network interface over the WAN from the first playback system, a request to retrieve the first playlist of content, wherein the request to retrieve the first playlist of content is received by the network device at a first request time, and wherein the request to retrieve the first playlist of content is received as a result of the first playback system receiving a first command issued by a controller device that is connected to the first playback system via one or more data networks; receiving, via the network interface over the WAN from the second playback system, a request to retrieve the second playlist of content, wherein the request to retrieve the second playlist of content is received by the network device at a second request time that is different than the first request time, and wherein the request to retrieve the second playlist of content is received as a result of the second playback system receiving a second command issued by the controller device that is connected to the second playback system via the one or more data networks; sending, over the WAN to the first playback system, the requested first playlist of content; and sending, over the WAN to the second playback system, the requested second playlist of content.


Claims 1, 8, 15 rejected rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12, 21 of U.S. Patent No. 9,788,115 B2 in view of Goto (JP 2009288260 A).
The conflicting claims 1, 12, 21 of the U.S. Patent No. 9,788,115 B2 does not explicitly teach the claimed features “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device”. However, Goto teaches these features above by disclosing a microphone to pick up real-time audio and the processed signals are sent to a server which provides optimal acoustic settings for the audio field monitored by the microphone to correct an error between the pickup audio characteristics and a target or an optimal acoustic field as discussed below in the prior art rejection for the benefits of achieving an optimal sound field environment by dynamically adjusted with the real measured audio signal and eliminate difference between the target response signal and the detected signal by the microphone in an user-friend manner (see the discussion in prior art rejection of claim 1 below). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Goto’s determination of that the particular playback device in the particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device, to features recited in claims 1, 12, 21 of Patent No. 9,788,115 B2, for the benefits discussed above. A comparison of claims of the instant application with the conflicting claims in U.S. Patent No. 9,788,115 B2 is listed below for reference:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 9,788,115 B2
1. A cloud-based computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the cloud-based computing device is configured to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.




























8. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a cloud-based computing device to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.


































15. A method carried out by a cloud-based computing device, the method comprising: receiving, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generating aggregated information identifying the audio content item; determining that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmitting the aggregated information identifying the audio content item to the particular playback device.
1. A method comprising: receiving, via a network device over a wide area network (WAN) from a first playback system, (1) an identification of first content currently played by the first playback system and (2) an identification of a first location where the first content is currently played by the first playback system, wherein the first playback system comprises at least one first playback device; receiving, via the network device over the WAN from a second playback system, (1) an identification of second content currently played by the second playback system and (2) an identification of a second location where the second content is currently played by the second playback system, wherein the second playback system comprises at least one second playback device; generating, via the network device, (1) a first playlist of content played at the first location based on at least the identification of the first content currently played by the first playback system, the identification of the first location where the first content is currently played by the first playback system, identification of additional first content currently played by first other playback systems, and identification of the first location where the additional first content is currently played by the first other playback systems, and (2) a second playlist of content played at the second location based on at least the identification of the second content currently played by the second playback system, the identification of the second location where the second content is currently played by the second playback system, identification of additional second content currently played by second other playback systems, and identification of the second location where the additional second content is currently played by the second other playback systems; receiving, via the network device over the WAN from a third playback system, a request to retrieve the first playlist of content for the first location or the second playlist of content for the second location, wherein the third playback system comprises at least one third playback device; and sending, via the network device over the WAN to the third playback system, the requested first playlist of content or second playlist of content.

12. A non-transitory computer readable storage medium including instructions for execution by a processor, the instructions, when executed, cause the processor to implement a method comprising: receiving, via a network device over a wide area network (WAN) from a first playback system, (1) an identification of first content currently played by the first playback system and (2) an identification of a first location where the first content is currently played by the first playback system, wherein the first playback system comprises at least one first playback device; receiving, via the network device over the WAN from a second playback system, (1) an identification of second content currently played by the second playback system and (2) an identification of a second location where the second content is currently played by the second playback system, wherein the second playback system comprises at least one second playback device; generating, via the network device, (1) a first playlist of content played at the first location based on at least the identification of the first content currently played by the first playback system, the identification of the first location where the first content is currently played by the first playback system, identification of additional first content currently played by first other playback systems, and identification of the first location where the additional first content is currently played by the first other playback systems, and (2) a second playlist of content played at the second location based on at least the identification of the second content currently played by the second playback system, the identification of the second location where the second content is currently played by the second playback system, identification of additional second content currently played by second other playback systems, and identification of the second location where the additional second content is currently played by the second other playback systems; receiving, via the network device over the WAN from a third playback system, a request to retrieve the first playlist of content for the first location or the second playlist of content for the second location, wherein the third playback system comprises at least one third playback device; and sending, via the network device over the WAN to the third playback system, the requested first playlist of content or second playlist of content.

21. A device comprising: a network interface to communicate over a wide area network (WAN); a memory; and a processor to: receive, via a network device over a wide area network (WAN) from a first playback system, (1) an identification of first content currently played by the first playback system and (2) an identification of a first location where the first content is currently played by the first playback system, wherein the first playback system comprises at least one first playback device; receive, via the network device over the WAN from a second playback system, (1) an identification of second content currently played by the second playback system and (2) an identification of a second location where the second content is currently played by the second playback system, wherein the second playback system comprises at least one second playback device; generate, via the network device, (1) a first playlist of content played at the first location based on at least the identification of the first content currently played by the first playback system, the identification of the first location where the first content is currently played by the first playback system, identification of additional first content currently played by first other playback systems, and identification of the first location where the additional first content is currently played by the first other playback systems, and (2) a second playlist of content played at the second location based on at least the identification of the second content currently played by the second playback system, the identification of the second location where the second content is currently played by the second playback system, identification of additional second content currently played by second other playback systems, and identification of the second location where the additional second content is currently played by the second other playback systems; receive, via the network device over the WAN from a third playback system, a request to retrieve the first playlist of content for the first location or the second playlist of content for the second location, wherein the third playback system comprises at least one third playback device; and send, via the network device over the WAN to the third playback system, the requested first playlist of content or second playlist of content.


Claims 1, 8, 15 rejected rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 17 of U.S. Patent No. 9,204,174 B2 in view of Goto (JP 2009288260 A).
The conflicting claims 1, 10, 17 of the U.S. Patent No. 9,204,174 B2 does not explicitly teach the claimed features “determine that a particular playback device in a particular local media playback system is playing back the audio content item; and  based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device”. However, Goto teaches these features above by disclosing a microphone to pick up real-time audio and the processed signals are sent to a server which provides optimal acoustic settings for the audio field monitored by the microphone to correct an error between the pickup audio characteristics and a target or an optimal acoustic field as discussed below in the prior art rejection for the benefits of achieving an optimal sound field environment by dynamically adjusted with the real measured audio signal and eliminate difference between the target response signal and the detected signal by the microphone in an user-friend manner (see the discussion in prior art rejection of claim 1 below). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Goto’s determination of that the particular playback device in the particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device, to features recited in claims 1, 10, 17 of Patent No. 9,204,174 B2, for the benefits discussed above. A comparison of claims of the instant application with the conflicting claims in U.S. Patent No. 9,204,174 B2 is listed below for reference:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 9,204,174 B2
1. A cloud-based computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the cloud-based computing device is configured to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.

8. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a cloud-based computing device to: receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generate aggregated information identifying the audio content item; determine that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device.






15. A method carried out by a cloud-based computing device, the method comprising: receiving, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information identifying an audio content item played back by the local media playback systems; based on the respective audio playback information received from the plurality of computing devices, generating aggregated information identifying the audio content item; determining that a particular playback device in a particular local media playback system is playing back the audio content item; and based on the determination that the particular playback device is playing back the audio content item, transmitting the aggregated information identifying the audio content item to the particular playback device.
17. An apparatus comprising: a wireless communication interface to communicate with at least one local playback network; a memory to store data; and a processor to: collect data relating to playback of first content by a first playback device within a first local playback network and playback of second content by a second playback device within a second local playback network, the data collected according to at least one characteristic to at least one of (a) playback of the first or second content associated with the respective first or second playback device and (b) configuration information for the playback of the first or second content by the respective first or second playback device; analyze the collected data based on the at least one characteristic; determine at least one recommended setting for playback of content by a playback device via at least one of (a) the first local playback network and (b) the second local playback network based on the analysis of the collected data; and remotely provide the at least one recommended setting to at least one of the first and second local playback networks.

10. A non-transitory computer readable storage medium including instructions for execution by a processor, the instructions, when executed, cause the processor to implement a method, the method comprising: collecting data relating to playback of first content by a first playback device within a first local playback network and playback of second content by a second playback device within a second local playback network, the data collected based on at least one characteristic of the playback of the first content and playback of the second content, the at least one characteristic associated with at least one of (a) playback by the respective first or second playback device and (b) configuration information for the respective first or second playback device; analyzing the collected data based on the at least one characteristic; determining at least one recommended setting for playback of content by a playback device via at least one of the first local playback network and the second local playback network based on the analysis of the collected data; and remotely providing the at least one recommended setting to at least one of the first and second local playback networks.

1. A method comprising: collecting, using a processor, data relating to playback of first content by a first playback device within a first local playback network and playback of second content by a second playback device within a second local playback network, the data collected based on at least one characteristic of the playback of the first content and playback of the second content, the at least one characteristic associated with at least one of (a) playback by the respective first or second playback device and (b) configuration information for the respective first or second playback device; analyzing, using the processor, the collected data based on the at least one characteristic; determining, using the processor, at least one recommended setting for playback of content by a playback device via at least one of the first local playback network and the second local playback network based on the analysis of the collected data; and remotely providing, using the processor, the at least one recommended setting to at least one of the first or second local playback network.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “an audio content item played back by the local media playback systems” and “a particular playback device in a particular local media playback system is playing back the audio content item” which is confusing because it is unclear whether “the audio content item” is played back by “the local media playback systems” or by “a particular playback device in a particular local media playback system” and thus, renders claim indefinite. Claim 1 further recites “receive, from each of a plurality of computing devices in a respective plurality of local media playback systems, respective audio playback information …” and “based on the respective audio playback information received from the plurality of computing devices” which is further confusing because it is unclear whether “respectively audio playback information” is received “from each of a plurality of computing devices” or “from the pluralit of computing devices” and thus, renders claim indefinite. Claims 2-7 are rejected due to the dependencies to claim 1.
Claim 8 is rejected for the at least similar reasons described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1 above. Claims 9-14 are rejected due to the dependencies to claim 8.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1 above. Claims 16-20 are rejected due to the dependencies to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (US 20120290653 A1) and in view of reference Goto (JP 2009288260 A).
Claim 1: Sharkey teaches a cloud-based computing device (title and abstract, ln 1-15, a computing device as a server system 490 in fig. 4, and details as the computing device such as worstations, desktops, mainframes, and other computers in fig. 5, para 98; providing server services 460 with the server 452 in fig. 4, e.g., cloud-based application program 478, etc., para 90) comprising: 
at least one processor (a processor 502 in fig. 5); 
non-transitory computer-readable medium (memory 502 and storage device 506 in fig. 5); and 
program instructions stored on the non-transitory computer-readable medium (processing instructions stored in the memory 504 or storage device 506, para 99) that are executable by the at least one processor (the processor 502 executes the processing instructions, para 99) such that the cloud-based computing device is configured to: 
receive, from each of a plurality of computing devices in a respective plurality of local media playback systems (the server system offers a service to hundreds of individual computing devices, para 96; including mobile computing devices 102a/102b as the claimed a plurality of computing devices in fig. 1, para 23), respective audio playback information identifying an audio content item played back by the local media playback systems (the mobile computing device 102a/102b respectively can monitor media content played by the respective mobile computing device 102 or 102b and data that indicates played media content is sent to the server system 104, para 37); 
based on the respective audio playback information received from the plurality of computing devices (the played media content is received and stored in media item usage data 120 in fig. 1, para 37), generate aggregated information identifying the audio content item (generating individual playlists for local players 128a/128b of the mobile computing device 102a/120b, respectively, para 59; or creating a playlist of multiple media items, para 49);
determine that the particular playback device in a particular local media playback system is playing back the audio content item (the media preferences is determined for a user by media preference determiner 122 at the server, e.g., icons displayed locally during the playing of each media file by which the user can indicate that they like or dislike the media file, and the monitored data indicating the played media content is sent to the server system 104, para 37, i.e., playing back the audio content is inherently determined by the server when receiving the like or dislike information and/or receiving the monitored media content played); and 
transmit the aggregated information identifying the audio content item to the particular playback device (transmitting the generated individual playlists to the local players 128a/128b of the mobile computing device 102a/102b, respectively, para 60; or transmitting a media item by request the same for the created playlist of multiple media items, para 49).
However, Sharkey does not explicitly teach it is based on the disclosed determination of that the particular playback device in the particular local media playback system is playing back the audio content item to perform the disclosed transmitting the aggregated information identifying the audio content item to the particular playback device.
Goto teaches an analogous field of endeavor by disclosing a networked computing device (title and abstract, ln 1-12 and an information center 50 in fig. 1) and wherein a particular playback device in a particular local media playback system is disclosed (in-vehicle acoustic system including in-vehicle acoustic device 40, an audio apparatus having a head unit HU 11, an amplifier 12, speakers 13, and in-vehicle server 30, para 19 and microphone as the acoustic measurement unit 24, etc., para 26; the audio apparatus 10 as the claimed particular playback device networked with in-vehicle server 30 via an in-vehicle LAN 14 in fig. 2) and wherein determining that the particular playback device in the particular local media playback system is playing back the audio content item (microphone at a listening point for measuring a real-time audio played by the speaker from an audio source of CD player 17, DVD player 18, HDD player 19, TV tuner 20, or FM/AM tuner 21 via a quality correction and control performed by in-vehicle 30 to form a part of acoustic data, para 26-27, para 31, in order to eliminate an error between a target response signal for the audio source and the detected signal by the microphone, para 26; and thus, playing audio source is inherently determined for transmitting the acoustic data); and based on the determination that the particular playback device is playing back the audio content item, transmit the aggregated information identifying the audio content item to the particular playback device (vehicle interior acoustic information obtained at server control unit 52 according to the received acoustic data or the request, para 36; through comparing between the stored plurality of acoustic data in the storage 53 with the received acoustic data for matched one, para 77; and the matched and selected acoustic setting data transmitted from the information center 50 and setting the value of the acoustic parameter according to the setting data, para 83-84) for achieving an optimal sound field environment by dynamically adjusted with the real measured audio signal (para 6-8, 84) and eliminate difference between the target response signal for the audio signal output from the audio source and the detected signal by the microphone (para 26) in an user-friend manner (based on the user’s preference, like, etc., para 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied that it is based on the determination of that the particular playback device in the particular local media playback system is playing back the audio content item to perform the transmitting the aggregated information identifying the audio content item to the particular playback device, as taught by Goto, to the determination that particular playback device in the particular local media playback system is playing back the audio content item and the transmission of the aggregated information identifying the audio content item to the particular playback device in the cloud-based computing device, as taught by Sharkey, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claims 1 above and the combination of Sharkey and Goto further teaches a non-transitory computer-readable medium (Sharkey, memory 504, storage device 506 in fig. 5, para 99, and Goto, memory with CPU, para 22) being provisioned with program instructions (Sharkey, instructions stored in the memory 504, para 99 and Goto, instructions given to the operation unit 23, para 22-24) that executed by at least one processor to implement the method of claim 1(Sharkey, processor 502 in fig. 5, para 99, and Goto, CPU, para 22, and the discussion in claim 1 above).
Claim 15 has been analyzed and rejected according to claims 1, 8 above.
Claim 2: the combination of Sharkey and Goto further teaches, according to claim 1 above, program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the cloud-based computing device is configured to: 
cause an indication of the aggregated information identifying the audio content item to be displayed via a controller device of the particular local media playback system (Sharkey, e.g., via a browser located at the mobile computing device 102a/102b on a media library hosted at the server, para 23-24 and displaying the media files in the user’s media library hosted by the server, para 25, or search results, such as media content or title, etc., from the server are displayed, para 95 and Goto, profile information and the degree of approximation of the profile information is dislayed, para 11; displaying operation contents, para 25).
Claim 3: the combination of Sharkey and Goto further teaches, according to claim 1 above, wherein the respective audio playback information identifying the audio content item comprises at least one of a title, an artist, or a genre of the audio content item (Sharkey, playlists of media items generated upon a set of shared media preference determined by 122 and the media preference includes artists, genres, or particular music styles, para 36).
Claim 4: the combination of Sharkey and Goto further teaches, according to claim 1 above, wherein the program instructions that are executable by the at least one processor such that the cloud-based computing device is configured to generate aggregated information identifying the audio content item comprise program instructions that are executable by the at least one processor such that the cloud-based computing device is configured to determine a recommendation for an additional audio content item based on the respective audio playback information (Goto, recommended acoustic data with the matching rate 85 corresponding to the profile are displayed in descending order of the matching rate via comparing the profile of the own vehicle with the profile of the registered other user, para 63).
Claim 5: the combination of Sharkey and Goto further teaches, according to claim 4 above, causing an indication of the additional audio content item to be displayed via a controller device of the particular local media playback system (Goto, the display controlled by an audio control unit 15 in fig. 1, para 11, 25).
Claim 6: The combination of Sharkey and Goto further teaches, according to claim 1 above, wherein the cloud-based computing device is configured to generate a graphical representation of the respective audio playback information, wherein the graphical representation comprising at least one of a heat map, a fractal map, a tree map, or a choropleth map (Sharkey, the playlist generated via the playlist generator 126 at the server and wherein the playlist contains media items, para 36; represented by a tree map in fig. 3).
Claim 7: The combination of Sharkey and Goto further teaches, according to claim 1 above, the cloud-based computing device is configured to cause an indication of the graphical representation to be displayed via a controller device of the particular local media playback system (Sharkey, the browsed media file is viewed in various displays of media files in the user’s media library, para 25; tree map representation of playlist with the media items in fig. 3, and Goto, display in fig. 4, 6).
Claim 9 has been analyzed and rejected according to claims 8, 2 above.
Claim 10 has been analyzed and rejected according to claims 8, 3 above.
Claim 11 has been analyzed and rejected according to claims 8, 4 above.
Claim 12 has been analyzed and rejected according to claims 11, 5 above.
Claim 13 has been analyzed and rejected according to claims 8, 6 above.
Claim 14 has been analyzed and rejected according to claims 13, 7 above.
Claim 16 has been analyzed and rejected according to claims 15, 2 above.
Claim 17 has been analyzed and rejected according to claims 15, 4 above.
Claim 18 has been analyzed and rejected according to claims 17, 5 above.
Claim 19 has been analyzed and rejected according to claims 15, 6 above.
Claim 20 has been analyzed and rejected according to claims 19, 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654